


EXHIBIT 10.13


ATHENAHEALTH, INC.
DIRECTOR COMPENSATION PLAN as amended
(Effective January 1, 2013)
The Director Compensation Plan (the “Plan”) of athenahealth, Inc. (the
“Company”) applies to non-employee directors, who shall receive the following
compensation for service on the Board of Directors:
Cash Compensation


Meeting Fees*
 
Meeting Fee
 
In Person - Board Meeting
 
$
3,000


In Person - Committee Meeting
 
$
3,000


By Phone - Board Meeting and Board Calls
 
$
1,000


By Phone - Committee Meeting
 
$
1,000


 
 
 
 
Retainers *
 
Annual Retainer
 
Annual
 
$
20,000


Lead Director
 
$
10,000


Audit Committee Chair
 
$
20,000


Compensation Committee Chair
 
$
10,000


Nominating and Corporate Governance Committee Chair
 
$
10,000


 
 
 
 
*Meeting Fees and Retainers are payable quarterly in arrears, and Retainers are
pro-rated for any partial period. Board Meeting Fees will only be paid once per
scheduled meeting even if a meeting occurs over one or more days. Committee
Meeting Fees will only be paid once per day even if more than one Committee
Meeting is attended on such day.
 
 
 



Equity Compensation
Annual Grant
Annual equity grants shall be equivalent in value to $175,000 per year. The
equity amount will be determined by dividing $175,000 by the average stock price
of the Company during the last 20 trading sessions preceding and including
February 1 to arrive at a restricted stock unit equivalent. Restricted stock
units and/or stock options (or any combination of stock options and restricted
stock units, which are awarded at a 2:1 ratio to option shares) shall be granted
the first business day of March and will vest fully on June 1 of the following
year. Grants for new directors will be pro-rated for partial year service and
granted on the first business day of the month following the later of the
initial date of service or the date on which such grant is approved. The number
of stock option shares and restricted stock units will be reviewed annually by
the Nominating and Corporate Governance Committee and are subject to change.
Directors with equity vesting from equity grants granted prior to the effective
date of this Plan will not receive new annual grants until all prior equity
grants are fully vested, unless an exception is made by the Nominating and
Corporate Governance Committee.
In addition to the cash and equity compensation described above, the Company
reimburses each member of the Board of Directors for reasonable travel and other
expenses in connection with attending meetings of the Board of Directors or
committees thereof.
This Plan is prospective from its effective date and will not affect any
compensation paid or granted before that date. This Plan may be amended from
time to time by vote of the Board of Directors. This Plan does not affect the
obligations of the Company to indemnify directors as set forth in relevant
sections of the Company's certificate of incorporation, by-laws, or
indemnification agreements. Questions or issues concerning the application and
administration of this Plan will be addressed by the Nominating and Corporate
Governance Committee.




